Title: To George Washington from John Hancock, 10 September 1777
From: Hancock, John
To: Washington, George



Sir,
Philada Septr 10th 1777.

The great Desire of Congress to be informed of the Movements and Positions of the two Armies as early as possible, at this critical and important Period, has induced them to pass the enclosed Resolve, to which I shall only refer your Attention.
Your Favour of yesterday I was honoured with last Night.
With warmest Wishes, that Victory and Success may attend you, and that the Campaign may terminate in such a Manner as to encrease your Fame and Glory, I have the Honour to be with the greatest Respect Sir your most obed. Servt

John Hancock Presidt

